DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
In para. 0023, line 4, change “connectively” to “connectivity”.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 12, change “for that” to “that”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DJI (Mavic Air User Manual).

	Referring to claim 15, DJI discloses a method for automatically updating flight data (p.57, firmware updates) in an avionics computer (p.8, aircraft controller) on an aircraft (p.8, aircraft) including a USB interface (p.8, USB-C port), the method comprising:
	receiving updated flight data (p.57, DJI Assistant 2 download firmware update) from a server (p.57, DJI download server) to an external electronic device (p.57, laptop; p.35, remote controller connected with p.44, mobile device) via a wireless interface (p.57, laptop to DJI download server);
	loading the updated flight data into a memory (p.57, laptop RAM) of the external electronic device; and
	transferring (p.57, firmware update from laptop to aircraft) the updated flight data from the external electronic device into a memory (p.57, firmware memory within aircraft) of the avionics computer via the USB interface (p.57, USB-C interface).

	As to claim 16, DJI discloses the method of claim 15, wherein the external electronic device is an Aircraft Connectivity Module ACM (p.57, laptop; p.35, remote controller connected with p.44, mobile device).

	As to claim 17, DJI discloses the method of claim 16, wherein the flight data includes flight plans or navigational data (p.41, DJI Go 4 App data; p.57, App data related firmware).

	As to claim 18, DJI discloses the method of claim 16, wherein the ACM reads aircraft and flight data from aircraft avionics and provides the aircraft and flight data in a cockpit (p.41, DJI Go App on mobile device) in real time, via a built-in wireless interface (p.35, aircraft wireless remote controller radio).

	As to claim 19, DJI discloses the method of claim 16, wherein the ACM reads aircraft and flight data from aircraft avionics and sends the aircraft and flight data to the server via a wireless (p.35, wireless controller to p.45, mobile device) for distribution to connected devices.

	As to claim 20, DJI discloses the method of claim 15, wherein the method repeats whenever updated flight data becomes available (p.57, notified firmware update).

Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
The claimed feature of SD card comprising wireless interface, a primary memory readable by an external device via wireless, and a secondary memory inaccessible by host while accessible by the external device as required in claims 1 and 4. 
The claim feature of a controller swapping the primary and secondary SD card memory area as required in claim 10.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 9,916,151 discloses vehicle ECO having multiple storage for secure update (fig.2A).
US 2013/0,305,238 discloses switching software update with standby memory zone in an aircraft (fig. 1). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182